UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Patricia Falcaro,                                                              5/27/2021

                                 Plaintiff,
                                                           1:20-cv-10768 (RA) (SDA)
                     -against-
                                                           ORDER SCHEDULING TELEPHONIC
 Authentic Brands Group LLC,                               SETTLEMENT CONFERENCE

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Thursday, June 10, 2021 at 2:00 p.m. The settlement shall proceed by telephone unless the

parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               May 27, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
